Title: To James Madison from Louis Moreau Lislet, 1 May 1808
From: Lislet, Louis Moreau
To: Madison, James



Sir
New Orleans May 1st. 1808

I have duly received your letter of the 18th. March last, including the Commission of Judge of the Superior Court of the Territory of Orleans, which the President of the United States has been pleased to bestow on me.  It is with sincere regret that I Feel under the necessity of Declining to accept that honourable Station, my Situation in life being Such as to make it impossible for me to maintain my family with the salary attached to that office.  I pray you to assure the President that I value, as I ought, that token of his Esteem and would have been happy to accept the Commission if So insuperable an obstacle had not forbidden it.
Permit me to avail myself of this opportunity to express the almost General wish of the inhabitants of this Territory and my own sanguine expectation that you may be the successor of our worthy President.  I am with Great respect Sir your most humble and obedient Servant

L. Moreau Lislet

